DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 31-32, 34 and 57 are canceled. 
Claims 59-63 are newly added
Claims 30, 33, 35-56 and 58-63 are currently pending.
Claims 43-49 and 54-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 May 2020.
Claims 39 and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 May 2020.
Claims 30, 33, 35-38, 40-42, 50-51, 53 and 58-63 are under examination herein.
Claims 30, 33, 35-38, 40-42, 50-51, 53, 58 and 62-63 are rejected.
Claim 59 is objected to.

Response to Amendment
The amendment filed on 1 August 2022 has been entered.  
Amendment of claims 33 and 58 is acknowledged. 
The objections to claims 33 and 58 are withdrawn in view of Applicant's amendments.
The rejection of claims 31-32 and 57-58 under 35 U.S.C. 112(b) is withdrawn in view of Applicant's claim amendment.
The rejection of claim 57 under 35 U.S.C. 103 as being unpatentable over Maruyama in view of Araujo and Hashem is withdrawn in view of Applicant's claim cancellation. 
 
Priority
	The instant application claims the benefit of priority to foreign Application No. EP17198751.4 filed at the European Patent Office on 27 October 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and the claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 27 October 2017.

Claim Objections
Claim 59 is objected to because of the following informalities:  
Claim 59 contains extraneous words. It is suggested to applicant to amend as follows: 
A process for the production of a composite textile which includes at least a biopolymer layer, comprising the following steps:
a. providing at least one textile;
b. contacting at least part of said textile with a culture comprising biopolymer-
producing microorganisms and a silicone softening agent, and culturing said biopolymer-
producing microorganisms and said silicone softening agent to obtain a biopolymer layer .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30, 33, 36-38, 40-42, 50-51, 53 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP09279483A; 7 February 2019 IDS Document; previously cited) in view of Araujo (Araujo, S. et al. The Role of Technology Towards a New Bacterial-Cellulose-based Material for Fashion Design, 2015, Journal of Industrial and Intelligent Information, 3(2): 168-172; previously cited) and Hashem (Hashem, M. et al., An eco-friendly – novel approach for attaining wrinkle–free/soft-hand cotton fabric, 2009, Carbohydrate Polymers, 78, 690-703; previously cited).  This rejection is reiterated from the previous Office action.

Regarding claim 30, Maruyama teaches a method for producing a bacterial cellulose-coated fiber structure (textile), which comprises culturing a cellulose-producing bacterium on the surface of a fiber constituting the fiber structure to coat the fiber surface with the produced bacterial cellulose (Maruyama Claim 2).
	Maruyama does not teach providing a silicone softening agent to at least part of said biopolymer layer. 
Araujo discloses incorporation of a softener to improve bacterial cellulose flexibility (Araujo Pg. 168, Col. 2, ¶ 7, lines 4-6). Hydrophobic bacterial cellulose was prepared by immersing (contacting at least part of textile) the film in a solution of bacterial cellulose softener solution followed by a hydrophobic finishing (Araujo Pg. 171, IV. Conclusion, ¶ 1). 
Hashem discloses treatment of cotton fabric, carboxymethylated cotton fabric (CMC) or ionically crosslinked cotton fabric with amino functional silicon micro emulsion softener (SiE) (Hashem Pg. 691, 2.4 Treatment of cotton and CMC fabric with silicon microemulsion softener, ¶ 1). Fixation of the amino-functional silicone softener onto/or within the modified cellulose structure is accompanied by a formation of semi-inter and/or intra-penetrated network (semi-IPN) thereby enhancing both the extent of crosslinking and networking as well as providing very high softness (Hashem Abstract, lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mayurama's method of making a bacterial cellulose-coated fiber structure by providing Hashem's silicone softening agent to the biopolymer layer (bacterial cellulose) as taught by Araujo, because incorporation of a softener improves bacterial cellulose flexibility (Araujo Pg. 168, Col. 2, ¶ 7, lines 4-6). It would have been obvious to substitute Hashem's micro-silicone softening agent for Araujo's softener, because micro-silicone emulsions demonstrate strong absorption characteristics, requiring a lower concentration of softener needed (Hashem Pg. 691, Col. 1, ¶ 2: Amino-functional groups linked to polydimethylsiloxanes enable an improved orientation and substantively of the silicone on the substrate. This leads to an optimally soft handle and is often described by the term ‘‘super soft”. Amino silicones are by far the most extensively used functional silicones for textile finishing applications. They are commonly used in a micro-emulsion form, with a droplet size in the range of 40–150 nanometres. The emulsifier molecules surround the oil droplet and stabilize it.  These emulsions exhibit a positive surface charge and thus get attracted by the negatively charged fabric surface, leading to a strong sorption. Such favourable charge distribution facilitates superior molecular distribution and higher sorption at lower solution concentrations, leading to favourable process economics).  This modification would have a reasonable expectation of success, because Araujo discloses the use of softeners on bacterial cellulose-based fabrics. The substitution of one known softener (Hashem's micro-silicone softening agent) for another (Araujo's softener) would have yielded predictable results, because both are disclosed as softeners for cellulose-based fabrics.
Regarding claims 33, Hashem teaches the fabrics were treated with an aqueous solution of SiE (amino based silicone micro emulsion) (0–20%) (Hashem Pg. 692, Col. 1, ¶ 1, lines 1-2). 
Regarding claims 36-37 and 51, Maruyama discloses a bacterial cellulose-coated fiber structure (Maruyama Claim 1).
Regarding claim 38, Maruyama teaches a fiber structure in which the surface of the fibers constituting the fiber structure such as woven fabric and knitted fabric is coated with bacterial cellulose, and a method for producing the same (Maruyama ¶ 1: Field of the Invention).
Regarding claims 40 and 53, Maruyama discloses the processed woven fabric of the present invention had excellent flexibility, firmness and elasticity (Maruyama ¶ 18).
Regarding claims 41 - 42, Maruyama teaches a cellulose-producing bacterium is cultured on the surface of the above-mentioned fiber. The cellulose-producing bacterium used here includes acetic acid bacteria (Acetobacters) and tubercle bacillus (Bacillus tuberculosis), Bacillus diphtheria, Bacillus subtilis can be used Bacillus (Maruyama §Best Mode for Carrying out the Invention, ¶ 8). 
Regarding claim 50, Hashem teaches treatment of cotton fabric, carboxymethylated cotton fabric (CMC) or ionically crosslinked cotton fabric with amino functional silicon micro emulsion softener (SiE) (Hashem Pg. 691, 2.4 Treatment of cotton and CMC fabric with silicon microemulsion softener, ¶ 1).
Regarding claim 58, Maruyama teaches a method for producing a bacterial cellulose-coated fiber structure, which comprises culturing a cellulose-producing bacterium on the surface of a fiber constituting the fiber structure to coat the fiber surface with the produced bacterial cellulose (Maruyama Claim 2). The fiber structure in which the surface of the fibers constituting the fiber structure such as woven fabric and knitted fabric is coated with bacterial cellulose (Maruyama ¶ 1: Field of the Invention).
	Maruyama does not teach impregnating said fabric with a silicone softening agent. 
Araujo discloses incorporation of a softener to improve bacterial cellulose flexibility (Araujo Pg. 168, Col. 2, ¶ 7, lines 4-6). Hydrophobic bacterial cellulose was prepared by immersing (impregnating) the film in a solution of bacterial cellulose softener solution followed by a hydrophobic finishing (Araujo Pg. 171, IV. Conclusion, ¶ 1). 
Hashem discloses treatment of cotton fabric, carboxymethylated cotton fabric (CMC) or ionically crosslinked cotton fabric with amino functional silicon micro emulsion softener (SiE) (Hashem Pg. 691, 2.4 Treatment of cotton and CMC fabric with silicon microemulsion softener, ¶ 1). Fixation of the amino-functional silicone softener onto/or within (impregnating) the modified cellulose structure is accompanied by a formation of semi-inter and/or intra-penetrated network (semi-IPN) thereby enhancing both the extent of crosslinking and networking as well as providing very high softness (Hashem Abstract, lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mayurama's method of making a bacterial cellulose-coated fiber structure by incorporating Hashem's silicone softening agent to the fabric as taught by Araujo and Hashem, because incorporation of a softener improves bacterial cellulose flexibility (Araujo Pg. 168, Col. 2, ¶ 7, lines 4-6). It would have been obvious to substitute Hashem's micro-silicone softening agent for Araujo's softener, because micro-silicone emulsions demonstrate strong absorption characteristics, requiring a lower concentration of softener needed (Hashem Pg. 691, Col. 1, ¶ 2: Amino-functional groups linked to polydimethylsiloxanes enable an improved orientation and substantively of the silicone on the substrate. This leads to an optimally soft handle and is often described by the term ‘‘super soft”. Amino silicones are by far the most extensively used functional silicones for textile finishing applications. They are commonly used in a micro-emulsion form, with a droplet size in the range of 40–150 nanometres. The emulsifier molecules surround the oil droplet and stabilize it.  These emulsions exhibit a positive surface charge and thus get attracted by the negatively charged fabric surface, leading to a strong sorption. Such favourable charge distribution facilitates superior molecular distribution and higher sorption at lower solution concentrations, leading to favourable process economics).  This modification would have a reasonable expectation of success, because Araujo discloses the use of softeners on bacterial cellulose-based fabrics. The substitution of one known softener (Hashem's micro-silicone softening agent) for another (Araujo's softener) would have yielded predictable results, because both are disclosed as softeners for cellulose-based fabrics.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP09279483A; 7 February 2019 IDS Document; previously cited) in view of Araujo (Araujo, S. et al. The Role of Technology Towards a New Bacterial-Cellulose-based Material for Fashion Design, 2015, Journal of Industrial and Intelligent Information, 3(2): 168-172; previously cited) and Hashem (Hashem, M. et al., An eco-friendly – novel approach for attaining wrinkle–free/soft-hand cotton fabric, 2009, Carbohydrate Polymers, 78, 690-703; previously cited) as applied to claim 30 above, and further in view of Goddeeris (Goddeeris, C. et al., Light scattering measurements on microemulsions: Estimation of droplet sizes, 2006, International Journal of Pharmaceutics, 312, 187-195; previously cited). This rejection is reiterated from the previous Office action.
Regarding claim 35, Hashem discloses amino silicones are commonly used in a micro-emulsion form, with a droplet size in the range of 40–150 nanometres (Hashem Pg. 691, Col. 1, ¶ 2, lines 4-7). 
Maruyama, Araujo and Hashem do not teach said particle size being measured by using Dynamic Light Scattering.
Goddeeris teaches dynamic light scattering (DLS or photon correlation spectroscopy, PCS) has been described as an appropriate method for measuring droplet size in microemulsions (Goddeeris Pg. 188, Col. 1, ¶ 3, lines 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of making a bacterial cellulose-coated fabric as taught by Maruyama, Araujo and Hashem by using a DLS to measure the microemulsion as taught by Goddeeris, because it is a commonly used method to ascertain the size of particles and the reproducibility of the DLS measurements can easily be checked by multiple repetitions on the same sample (Goddeeris Pg. 191, Col. 1, lines 1-2). One of ordinary skill would have been motivated to combine, because doing so constitutes applying a known technique (measuring microemulsions by DLS) to a known method (making bacterial cellulose-coated fabric) ready for improvement to yield predictable results. 

Claims 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP09279483A; 7 February 2019 IDS Document; previously cited) in view of Araujo (Araujo, S. et al. The Role of Technology Towards a New Bacterial-Cellulose-based Material for Fashion Design, 2015, Journal of Industrial and Intelligent Information, 3(2): 168-172; previously cited) and Hashem (Hashem, M. et al., An eco-friendly – novel approach for attaining wrinkle–free/soft-hand cotton fabric, 2009, Carbohydrate Polymers, 78, 690-703; previously cited) as applied to claim 30 and claim 58 above, and further in view of Nugent (WO2016162657A1; newly cited).
	Regarding claim 62, Maruyama, Araujo and Hashem disclose the limitations of claim 30.
	Regarding claim 63, Maruyama, Araujo and Hashem disclose the limitations of claim 58.
	Maruyama, Araujo and Hashem do not teach at least part of said biopolymer layer is dyed as recited in claims 62 and 63. 
	Nugent discloses a method for dyeing fabrics, yarns and fibers using microorganisms whereby the adsorption of dye-containing microorganisms onto textile fibers is improved using carbon sources above a threshold concentration. Dye molecules contained within the microorganism are released from the microorganism and fixed directly and locally to the textile fibers using a heat treatment step. Single or multiple microorganism species, and single or multiple dyes produced by said single or multiple microorganism species may create a variety of textile colors (Nugent Abstract, lines 1-5). Nugent teaches the method comprises the steps of a. culturing a dye-producing microorganism in the presence of a substrate [textile] to be dyed, and in the presence of a growth medium comprising a carbon source above a predetermined threshold concentration, such that the microorganism is cultured in contact with the substrate; b. lysing the cultured microorganism to release dye in contact with the substrate; and c. fixing the released dye onto the substrate (Nugent Claim 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of making a bacterial cellulose-coated fabric as taught by Maruyama, Araujo and Hashem by contacting the at least part of the textile or fabric with both Maruyama’s biopolymer-producing microorganism and Nugent’s dye-producing microorganism to produce textiles with colors (Nugent Abstract, line 5) without synthetic chemicals and toxic precursors and solvents (Nugent Pg. 1, [2]). This modification would have a reasonable expectation of success, because Maruyama and Nugent both disclose culturing microorganisms on a textile/fabric. 

Allowable Subject Matter
Claims 59-61 would be allowable if rewritten to overcome the objection to claim 59 and if claims 30, 33, 35-56, 58 and 62-63 were canceled or if the claims were rewritten to depend on claim 59 as suggested below.
 The following is a statement of reasons for the indication of allowable subject matter:
Claims 59-61 are distinguished from the prior art in that it recites "a culture comprising biopolymer-producing microorganisms and a silicone softening agent".
Araujo, as discussed with regards to claim 30 above, teaches immersing bacterial cellulose in a softener solution (Araujo Pg. 171, IV. Conclusion, ¶ 1), but does not disclose culturing biopolymer-producing microorganisms with a silicone softening agent. Therefore, claims 59-61 are free of prior art. 
	
Suggested Claim Amendments
	It is suggested to Applicant to amend the claims as follows:
	Claim 30. (Canceled) 
Claim 33. (Canceled)
	Claim 35. (Currently Amended) The process according to claim 
	Claim 36. (Currently Amended) The process according to claim 
Claim 37. (Currently Amended) The process according to claim 
Claim 38. (Currently Amended) The process according to claim 
Rejoin Claim 39. (Withdrawn - Currently Amended) The process according to claim 38, wherein said textile 
Claim 40. (Currently Amended) The process according to claim 
Claim 41. (Currently Amended) The process according to claim 
	Claim 42. (Previously Presented) The process according to claim 41, wherein said biopolymer-producing bacteria are selected from the group consisting of Gluconacetobacter, Aerobacter, Acetobacter, Achromobacter, Agrobacterium, Azotobacter, Salmonella, Alcaligenes, Pseudomonas, Rhizobium, Sarcina, Streptoccoccus, Bacillus, and mixtures thereof, and said biopolymer-producing algae are selected from the group consisting of Phaeophyta, Rhodophyta, Chrysophyta, and mixture thereof.
	Claims 43-49. (Canceled)
	Claim 50. (Currently Amended) The process according to claim 
	Claim 51. (Previously Presented) The process according to claim 36, wherein said sugar- based biopolymer is a microbial cellulose.
	Rejoin Claim 52. (Withdrawn - Previously Presented) The process according to claim 36, wherein said amino acid-based biopolymer is a microbial collagen or a bacterial collagen.
	Claim 53. (Previously Presented) The process according to claim 40, wherein said elastic textile is a woven fabric or a denim fabric.
	Claims 54-56. (Canceled) 
	Claim 58. (Canceled)
Claim 59. (Currently Amended) A process for the production of a composite textile which includes at least a biopolymer layer, comprising the following steps:
a. providing at least one textile;
b. contacting at least part of said textile with a culture comprising biopolymer-
producing microorganisms and a silicone softening agent, and culturing said biopolymer-
producing microorganisms and said silicone softening agent to obtain a biopolymer layer 
	Claim 60. (Previously Presented) The process according to claim 59, wherein said culture comprises said silicone softening agent in an amount ranging from 0.5% to 2% by weight of the final culture.
Claim 61. (Previously Presented) The process according to claim 59, wherein at least part of said biopolymer layer is dyed.
	Claims 62-63. (Canceled)

Response to Arguments
Applicant's arguments filed 1 August 2022 with respect to the claim rejections under 35 USC 103 have been fully considered but they are not persuasive. 

Applicant traverses the 103 rejection by arguing it would not have been obvious to modify Maruyama’s method by providing a silicone softening agent, because Maruyama, Araujo and Hashem refer to 3 different materials covered with cellulose produced by microorganisms (Arguments Pg. 8-Pg. 9, [2]). Applicant points to Araujo’s teaching that bacterial cellulose has different structural characteristics from vegetable cellulose disclosed by Hashem (Arguments Pg. 9, [5]-Pg. 10, [1]). 
Applicant’s argument is not persuasive because Hashem and Araujo both disclose softening agents for cellulose-based fabrics. Despite disclosing different types of cellulose-based fabrics, one of ordinary skill would have been motivated to substitute the micro-silicone Hashem's micro-silicone softening agent for Araujo's softener, because micro-silicone emulsions demonstrate strong absorption characteristics, requiring a lower concentration of softener needed. 

Applicant argues that the same reasoning applies to the rejection of independent claim 58 (Arguments Pg. 10, [2]).
This argument is not persuasive for the same reasons given above. 

Applicant’s arguments with respect to newly added claims 62 and 63 have been considered but are moot because the arguments do not apply to the new ground of rejection made under 35 U.S.C. 103 over Maruyama in view of Araujo, Hashem and Nugent (Arguments Pg. 10, [7]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657